FEICK, J.
I concur in the conclusion reached that a peremptory writ of mandate requiring the district court to set aside the judgment of dismissal and to reinstate the case and proceed with it in accordance with law should issue. I, however, base my concurrence upon the following grounds:
It is alleged in the application for the writ by plaintiff, and necessarily admitted by the motion to dismiss the action, which can be considered only as a demurrer, that the plaintiff had commenced an action against the defendants Sidley in the justice’s court of Provo City by filing a complaint, the allegations of which are set out in the application for the writ. It is alleged in the application, all of which is necessarily admitted by the motion aforesaid, that the defendants Sidley filed a motion to dismiss the action, setting forth as grounds for said motion that it “must appear affirmatively upon the face of the complaint as required by section 3685, Compiled Laws of Utah 1907,” that the justice’s court has jurisdiction. That fact, it is stated in the motion, is not made to appear “upon' the face of the' complaint.” The justice’s court granted the motion and dismissed the action. The plaintiff appealed the case to the district court of Utah county, in which court a motion was again interposed'to “dismiss the appeal,” which motion was also granted, and the appeal was dismissed. The ruling of the district court, it seems, was based upon the grounds that the justice’s court had not acquired jurisdiction of the action for the reason that a jurisdictional fact had been omitted from the complaint, and hence the district court had no jurisdiction. The action which was dismissed, it is alleged in the application, was commenced “by filing a complaint.” The action was therefore commenced as our statute (Comp. Laws Utah 1917, § 7435) provides. The purpose of the action was to recover upon an alleged indebtedness of $201.10. The justice’s court thus had jurisdiction of the subject-matter. The only ground, therefore, upon which the motion to dismiss the action in that court could be, and in fact was, based, was that the complaint filed in said court was defective in that it failed to state an essential fact. That motion, manifestly, did not deprive the *373justice’s court of jurisdiction of tbe subject-matter, and that is tacitly or necessarily implied by the filing of the motion to “dismiss the action.” A defective summons, or a defective return of service of process, may, on motion, and by special appearance for that purpose only, be quashed. A defect in a complaint which relates either to matter of substance or to a matter of form can, however, be reached only by demurrer; if the alleged defect be of substance, then by a general demurrer, and if the supposed defect relates to some matter of form, then by a special demurrer in which the particular defect or defects must be pointed out. The defect complained of in this alleged motion was that an essential fact had been omitted to be stated in the ,complaint. The defect was thus one of substance which could not be reached by a motion to dismiss the action, but had to be reached by demurrer. In filing a demurrer, the party filing it necessarily enters a general appearance. That is so because he cannot complain of a defect which can be reached only by demurrer without invoking the judgment of the court. He can invoke the court’s judgment only by entering his appearance in the action. That is the effect of our statute (Comp. Laws Utah 1917, § 7029) which provides that the filing of a demurrer constitutes a general appearance. Such is the effect although the jurisdiction of the court is challenged in the demurrer that is filed. Farnsworth v. Union Pac. Coal Co., 32 Utah, 112, 89 Pac. 74, and Stone v. Railroad, 32 Utah, 185, 89 Pac. 715. Nor can a party avoid the effect of such appearance by calling what in the nature of things is, and functions as, a demurrer, a motion. It is utterly immaterial what he calls the thing he files. If he thereby assails the sufficiency of the complaint, regardless of what the defect may be, the attack upon the complaint is nevertheless a demurrer, and can be nothing else. In this'ease, therefore, the alleged motion was merely a demurrer by which the sufficiency of the plaintiff’s complaint was assailed because it failed to state a fact which the law requires should be stated therein. The defect was therefore one of substance and should have been so treated. The justice’s court, therefore, should have considered the *374motion in the nature of a demurrer, and, in view of the defect, should have sustained it. Upon doing that the court should have given plaintiff the statutory time, or such additional time, if any, as in his judgment tvould have been sufficient to enable the plaintiff to cure the defect by amending its complaint. If the plaintiff then failed, neglected, or refused to amend so as to cure the defect and comply with the law, then, and then only, should the justice have entered a judgment dismissing the action. In doing all that, the justice’s court would, however, be exercising jurisdiction, and the defendants could not have the action dismissed without invoking such jurisdiction. When, therefore, the case reached the district court, the situation was precisely the same as it was in the justice’s court. The so-called motion filed therein was merely a general demurrer', and the district court should have so regarded it and have sustained it and granted plaintiff the statutory time in which to amend its complaint. In view, therefore, that the court refused to proceed with the appeal and dismissed it, the case falls squarely within the rule laid down in Hoffman v. Lewis, 31 Utah, 179, 87 Pac. 167, where a writ of mandate was issued requiring the district court to reinstate the appeal and to proceed to dispose of the case in accordance with law.
The application involved here presents an important question of practice. If a party may invoke the judgment of a court respecting the sufficiency of the pleadings without coming into court, and such court may dismiss an action because the complaint is deficient in substance, and for that reason the court assumes to be without jurisdiction, then indeed have we entered upon a new era respecting procedure. Ordinarily neither court nor counsel would have been betrayed into assuming the position that the court and counsel for defendants Sidley in this ease assumed. No doubt both were influenced by the fact that the statute requires a certain statement to be made in the complaint. That is, however, merely a requirement imposed by law, and the question whether the law has or has not been complied with is a judicial one, and in détermining it the judgment of the court is invoked. To in*375voke such judgment the party invoking must necessarily come into court. Nor does it make any difference whether the omission in the complaint is obvious and palpable or whether, as in the cases of Burt v. District Court, 39 Utah, 1, 114 Pac. 143, and Heninger v. O. S. L. B. Co., 48 Utah, 368, 159 Pac. 964, it is obscure and doubtful. In either event the question is judicial and must be so treated. Any other rule would lead to endless confusion, and the right to cure a defect by amend-' ment would be entirely cut off, and the right to be heard in the courts in a proper manner would be denied, and cases would be dismissed and disposed of merely because an attorney, or the party himself forsooth, had committed an error in pleading. If one case can be dismissed for such an error, then all eases can be, and a party commencing an action in any court can successfully maintain it only in case that, his pleadings are without a flaw. Such, happily, is not the law.
If an action is not commenced in the proper precinct or county, and the defendant desires to have the cause tried in the precinct in which it should have been commenced, he may deprive the justice’s court of jurisdiction and the right to proceed in the action by filing the affidavit provided for in Comp. Laws Utah 1917, § 7430. When that affidavit is filed, and not until then, is the justice’s court deprived of jurisdiction. See Gallagher v. District Court, 36 Utah, 69, 104 Pac. 750. See, also, Robinson v. Durand, 36 Utah, 93, 104 Pac. 760.
The district court, therefore in dismissing the appeal, has in legal effect refused to proceed with the case. A peremptory writ of mandate should therefore issue requiring said district court to reinstate the appeal and proceed with the cause as herein suggested. Cost should be taxed against the defendants Sidley only.